DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12 August 2020 (two IDS) and 07 December 2020 were filed prior to the mailing date of this office correspondence.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-13 in the reply filed on 16 November 2022 is acknowledged.
Claims 14-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2022.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 lines 1-3: “A system including a wiring harness and an encapsulation assembly for encapsulating a connection region between electronic components of the wiring harness, the system comprising: a wiring harness including:” should read -- A system including a wiring harness and an encapsulation assembly for encapsulating a connection region between electronic components of the wiring harness, wherein the system comprising: the wiring harness including: --

Claim 12 line 2: “within the mated first and” should read -- within a mated first and --
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “A system including a wiring harness” in line 1 and “a wiring harness” in line 3, which render claim indefinite because it is unclear the wiring harness recited in line 3 is same or a separate wiring harness as recited in line 1.  Same issue with “an encapsulation assembly”.

Claim 1 recites “a wiring harness” in line 3 in which the antecedent basis has already established in line 1. 
Claim 1 recites “a connection region”, “an encapsulation assembly” in lines 5-6 in which the antecedent basis has already established in lines 1-2. 

Claim 7 recites the limitation "the protrusion" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 12 recites the limitation " the mated first and second mold halves" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claims 2-13 depend on claim 1. Therefore, claims 1-13 are rejected. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Cabrera (US 20180125601) in view of Duffin (US 20150088126) and further in view of Kim (US 20150342060).
Regarding claim 1, Cabrera teaches, 
A system including a wiring harness and an encapsulation assembly for encapsulating a connection region between electronic components of the wiring harness, the system comprising: 
A wiring harness including a flex cable (flex cable “F, Fig. 4, para. [0051]); and 
a force sensor (force sensor 100, Figs. 4 and 6) electrically coupled to the flex cable (flex cable “F,” which is electrically coupled to the sensing elements, exits the force sensor 100, Fig. 4, para. [0051]) at a connection region; 
a mold including a first mold half (substrate 110, Figs. 4 to 6, para. [0060]) and a second mold half (cover plate 130, Fig. 5F), the first and second mold halves configured to retain the force sensor therein and define a cavity (flange 124 is positioned adjacent the distal surface 110b of the substrate 110 and defines a cavity “C”, para. [0047]) above the connection region of the wiring harness (flex cable F).
To the extent that applicant argues Cabrera does not teach a wiring harness, then Duffin teaches an electrosurgical instrument having a housing including an elongated shaft having a wire harness 117 in Figs. 10 and 10D positioned inside. 
Cabrera teaches in para. [0053] that “cover plate 130 is secured to the substrate 110 in a manner that applies a constant pressure onto the seal 120, causing the seal 120 to firmly engage substrate 110 to prevent the ingress of fluids e.g., gasses or liquids during a cleaning or sterilization cycle, protecting the sensing elements and associated components from the external environment.” in which, one of ordinary skill in the art would have thought that, securing the substrate 110 with a cover plate 130 would provide same performance as a mold that holds a force sensor in a tight engagement therebetween. Therefore, in view of the teachings of Duffin, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to replace the flex cable F taught by Cabrera with a wire harness 117 as taught by Duffin so that the wire harness enables retaining wires inside an encapsulation assembly. 
Modified Cabrera does not teach an encapsulation assembly. However, Kim teaches a hybrid assembly of electronic components including encapsulation techniques and attachment interfaces for an implantable medical device in which, molding and encapsulating pressure sensors 332, an array of proximity sensors 333, and electronic components embedded inside a first and a second mold chases 61, 82 in Figs. 3 and 5. Therefore, in view of the teachings of Kim, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify and replace the substrate 110 with a cover plate 130 of Cabrera with a first and a second mold chases 61, 82 as taught in Figs. 3 and 5 of Kim so that it enables a hybrid encapsulated assembly of electronic components and sensors. 

Regarding claims 2 and 4-8, Cabrera further teaches, 
[AltContent: textbox (band)][AltContent: arrow][AltContent: arrow][AltContent: textbox (protruding region)]
    PNG
    media_image1.png
    241
    762
    media_image1.png
    Greyscale


Modified Fig. 7, 8A and 8B, Cabrera.

2. 	The system according to claim 1, wherein the force sensor (force sensor 200, Fig. 7) includes a proximal surface (proximal and distal surfaces 210a, 210b, Figs. 7, 8A and 8B) including a central region protruding outwardly from lateral regions extending from opposed sides of the central region (a stepped surface, see Fig. 7 above), and wherein the encapsulation assembly further includes a spacer (reservoir plate 240, Fig. 8B) having a band (see modified Fig. 8B above) defining an opening (opening 243, Fig. 8B) therein and, when the spacer is positioned on the force sensor, the band engages side walls of the central region of the force sensor (a stepped surface having first and second lateral halves 211a, 211b interconnected by an intermediate wall or shoulder 212, para. [0056]).

4. 	The system according to claim 1, wherein the encapsulation assembly further includes a clamp (seal 120, Fig. 5C, para. [0046]).

5. 	The system according to claim 1, wherein the encapsulation assembly further includes an encapsulation material (epoxies, room-temperature-vulcanizing (RTV) sealants, urethanes, acrylics, among other materials and/or encapsulates, para. [0060]).

6. 	The system according to claim 1, wherein the first mold half includes a protrusion (protrusion 128, Figs. 5C and 5D) extending from an inner surface of the first mold half and, when the force sensor is positioned in the first mold, the protrusion extends through a central aperture of the force sensor (protrusion 128 of the seal extends through the opening 131 in the first lateral portion 132a of the plate body 132, para. [0052]).

7. 	The system according to claim 6, wherein the first mold half further includes a recess (opening 243, Fig. 8B) defined therein, adjacent to the protrusion, the recess configured to receive an electronic component extending from a distal surface of the force sensor (opening 243 of the reservoir plate 240 provides a cavity in which the sensing elements are protected, and may be filled with a sealant in a fluid tight manner to hermetically seal the sensing elements, para. [0060]).

8. 	The system according to claim 1, wherein the first mold half includes a channel (distal load contact area Cd, Figs. 4 and 5B) defined around a portion of a periphery of an inner surface of the first mold half, and the second mold half includes a projection (legs 138a to 138d, Fig. 5F) extending around a portion of a periphery of an inner surface of the second mold half, and when the first and second mold halves are mated, the channel of the first mold half receives the projection of the second mold half therein (legs 138a to 138c are configured to mate with side surfaces 100c of the substrate 110, para. [0050]).

Allowable Subject Matter
Claims 3 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to overcome the nonstatutory double patenting rejections set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: 
Claim 3 would be allowable for disclosing a system including a wiring harness and an encapsulation assembly in which, the spacer includes a slit defined between end portions of the band and, when the spacer is positioned on the force sensor, the slit is positioned against any of the side walls of the central region except for the side wall facing the pin block assembly.

Claim 9 would be allowable for disclosing a system including a wiring harness and an encapsulation assembly in which, the first mold half includes a wall extending from the inner surface, the wall including an inner side facing the protrusion and an intermediate side extending at an angle and interconnecting the inner side with an outer side and, when the force sensor is positioned in the first mold half, a first side of the force sensor engages the inner side of the wall.

The prior art Cabrera does not teach or suggest a spacer having a slit defined between end portions of the band and, when the spacer is positioned on the force sensor, the slit is positioned against any of the side walls of the central region except for the side wall facing the pin block assembly or a mold half includes a wall extending from the inner surface, the wall including an inner side facing the protrusion and an intermediate side extending at an angle and interconnecting the inner side with an outer side.  

Though prior art Duffin teaches a housing 112 having a left housing half 112a and right housing half 112b and a wire retention unit comprising a wire management unit 200 and a number of  wire alignment features with wire clasps 212, Duffin fails to teach any mold or a slit or slot positioned against any of the side walls or a wall including an inner side facing the protrusion and an intermediate side extending at an angle and interconnecting the inner side with an outer side. 

Though Kim teaches a molding and encapsulating assembly for pressure sensor 332, an array of proximity sensors 333, and electronic components bonded with wire bonds 104 embedded inside a first and a second mold chases 61, 82 in Figs. 3 and 5, Kim does not teach a wiring harness or a mold having a slit positioned against any of the side walls of the central region or a mold half includes a wall extending from the inner surface, the wall including an inner side facing the protrusion and an intermediate side extending at an angle and interconnecting the inner side with an outer side.  

Therefore, claims 3 and 9 would be allowable. Claims 10-13 would be allowable as they inherit all the limitations of claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prior art of record Toyoshima (US 20190344733) teaches a wire harness including a plurality of electric wires connected with sensors, a wire fixing portion that is formed to cover the electric wires extending out of the end portion of the sheath and a fixing member attaching portion to which a fixing member used for fixing the cable, the wire fixing portion and the fixing member attaching portion are formed by resin-molding.  

Prior art of record Koji (US 20040077213) teaches a wire harness system comprising a plurality of sensors, auxiliary devices and a space for disposing the auxiliary device that reduces the number of components connected a cable connection structure and a waterproof resin sealing structure formed by molding the wire harness. 

Prior art of record Lajza (US 20010030382) teaches a mold and a method of encapsulating a workpiece including a microelectronic device by positioning inside the mold cavity. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE K. ABRAHAM whose telephone number is (571)270-1087. The examiner can normally be reached Monday-Friday 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VO can be reached on (571) 272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE K ABRAHAM/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729